CCA 20110955. Review granted on the following issue:
WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION IN ACCEPTING APPELLANT’S GUILTY PLEA AS TO THE CLAUSE THREE, ARTICLE 134, UCMJ, OFFENSE CHARGED IN SPECIFICATION 1 OF THE CHARGE WHEN APPELLANT WAS NOT ON NOTICE OF THE THEORY OF LIABILITY.
The decision of the United States Army Court of Criminal Appeals is reversed as to the words and figures “under 18 U.S.C. § 2252A,” in Specification 1 of the Charge, but is affirmed in all other respects. The finding of guilty as to those words and figures is set aside and that portion of Specification 1 is dismissed. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]